Name: 2013/339/EU: Decision of the Representatives of the Governments of the Member States of 26Ã June 2013 appointing a Judge to the General Court
 Type: Decision
 Subject Matter: organisation of the legal system;  EU institutions and European civil service
 Date Published: 2013-06-29

 29.6.2013 EN Official Journal of the European Union L 179/95 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 26 June 2013 appointing a Judge to the General Court (2013/339/EU) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 19 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 254 and 255 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a(1) thereof, Whereas: (1) Under Articles 5 and 7 of the Protocol on the Statute of the Court of Justice of the European Union, and following the resignation of Mr Josef AZIZI, with effect from 1 September 2013, a Judge should be appointed to the General Court for the remainder of the term of office of Mr AZIZI, which runs until 31 August 2016. (2) Mr Viktor KREUSCHITZ has been proposed as a candidate for the vacant post. (3) The panel set up by Article 255 of the Treaty on the Functioning of the European Union has given an opinion on Mr Viktor KREUSCHITZ's suitability to perform the duties of a Judge of the General Court, HAVE ADOPTED THIS DECISION: Article 1 Mr Viktor KREUSCHITZ is hereby appointed Judge to the General Court for the period from 1 September 2013 to 31 August 2016. Article 2 This Decision shall enter into force on the day following its publication in the Official Journal of the European Union. Done at Brussels, 26 June 2013. The President R. MONTGOMERY